Citation Nr: 0412953	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether the appellant can be considered the veteran's spouse 
for VA benefit purposes.



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from September 
1942 to October 1944.  He died in January 2000.  The 
appellant is contending that she is the surviving spouse of 
the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).

According to an August 2003 VA Form 119, Report Of Contact, 
the American Legion indicated that they represented the 
veteran but do not represent the appellant.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter on file from VA discussing 
the requirements of the VCAA.  Consequently, there is no 
notice to the appellant of the division of responsibilities 
between her and VA in obtaining evidence relevant to her 
claim that she should be considered the veteran's spouse for 
VA benefit purposes.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the appellant provided adequate notice under 
the VCAA and the Board is without authority to do so.  

The evidence on file includes a Texas marriage license 
between the appellant and the veteran dated in October 1964.  
The Board notes that despite the appellant's contention that 
she and the veteran were never divorced, the veteran reported 
on a VA employment statement in April 1994 and on VA 
examination in October 1994 that he was divorced.  Although a 
letter was sent in April 2003 from VA to the Bureau of Vital 
Statistics of the Texas Department of Health requesting any 
information on the possible divorce of the appellant and the 
veteran, no response has been received by VA.  There is also 
some ambiguity in the record since the appellant has said 
that she and the veteran were never divorced but she noted on 
her January 2002 application that she had been married to a 
G. W. from 1944 to his death in 1990.

The Board also notes that the appellant has not been provided 
information on appointing a representative and there is no 
evidence on file that she does not want a representative.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The appellant should be provided with 
information on the appointment of a 
representative, including VA Form 21-22, 
Appointment Of Veterans Service Organization 
As Claimant's Representative.

3.  The appellant should be asked to clarify 
her relationship with G. W., to include, if 
applicable, the exact dates of their 
marriage.

4.  Another letter should be sent to the 
Bureau of Vital Statistics of the Texas 
Department of Health requesting that the 
Department provide any available information 
on whether there is evidence that the 
appellant and the veteran were divorced.  If 
VA is unsuccessful in obtaining a response, 
it should provide written evidence of this in 
the claims file.  

5.  After the above actions have been 
completed, the appellant's claim to be 
considered the veteran's spouse for VA 
benefit purposes should then be 
readjudicated, taking into consideration any 
and all evidence which has been added to the 
record since the last adjudicative action.  
If the benefit sought on appeal remains 
denied, the appellant and her representative, 
if one has been appointed, should be provided 
a Supplemental Statement of the Case and 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 84 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


